Citation Nr: 1521398	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a sinus disorder, and if so, whether service connection for that disorder is warranted.

2.  Entitlement to service connection for gum disease, for compensation purposes only, to include as secondary to service-connected hypertension.

3.  Entitlement to a rating in excess of 60 percent for cardiomyopathy for the period prior to May 1, 2009.

4.  Entitlement to a rating in excess of 30 percent for cardiomyopathy for the period from May 1, 2009, to November 1, 2009, to include whether a rating reduction from 60 percent to 30 percent was proper.

5.  Entitlement to a rating in excess of 10 percent for cardiomyopathy for the period from November 1, 2009, to include whether a rating reduction from 30 percent to 10 percent was proper.  

6.  Entitlement to an initial disability rating in excess of 10 percent for dizziness and equilibrium problems.

7.  Entitlement to an increased disability rating for degenerative arthritis of the left foot, with pes planovalgus deformity to include degenerative changes of the left big toe, rated currently as 20 percent disabling.

8.  Entitlement to an increased disability rating for degenerative arthritis of the right foot, with pes planovalgus deformity to include degenerative changes of the right big toe, rated currently as 20 percent disabling.

9.  Entitlement to an extension of a temporary total disability rating based on convalescence following a September 2010 left foot surgery beyond November 1, 2010.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to an annual clothing allowance is addressed in a separate remand.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 through September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in February 2009, August 2009, September 2010, and December 2010.

Testimony was received from the Veteran during a May 2011 Board hearing held at the Board's Central Office in Washington, D.C.  A transcript of that testimony is associated with the claims file.

The issues on appeal were previously remanded by the Board in October 2012, for further development including:  obtaining records for any additional medical treatment identified by the Veteran; obtaining the Veteran's social security records; arranging the Veteran to undergo a VA examination of his feet; issuing Statements of the Case (SOCs) addressing the issues concerning the propriety of the reductions of the ratings for cardiomyopathy, extension of the temporary total disability rating assigned following left foot surgery; and readjudication of the issues on appeal by the agency of original jurisdiction.  Following development by the AOJ, the case has been returned to the Board for further appellate consideration.

As noted in the Board's October 2012 remand, the issues of whether clear and unmistakable error (CUE) was committed in a November 1997 rating decision that denied service connection for sinusitis; the Veteran's requests to reopen previous claims for service connection for a low back disorder, right knee disorder, right shoulder disorder, and sleep apnea; the Veteran's entitlement to service connection for swelling in the lower extremities from the knees to the ankles and for sciatica in the right lower extremity; and, the Veteran's entitlement to service connection for a dental disorder for purposes of VA treatment have been raised by the record in various statements dated August 2009, March 2010, April 2010, and January 2011.  Still, the RO has not taken any adjudicatory action as to those issues; therefore, the Board does not have jurisdiction over them.  Those issues are referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for gum disease, for compensation purposes only, to include as secondary to service-connected hypertension;  an increased disability rating for degenerative arthritis of the left foot, with pes planovalgus deformity to include degenerative changes of the left big toe, rated currently as 20 percent disabling; an increased disability rating for degenerative arthritis of the right foot, with pes planovalgus deformity to include degenerative changes of the right big toe, rated currently as 20 percent disabling; an extension of a temporary total disability rating based on convalescence following a September 2010 left foot surgery beyond November 1, 2010; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a sinus disorder was received in October 1997 and denied in a November 1997 rating decision; the Veteran did not appeal that decision.
 
2.  The Veteran's current request to reopen his claim for service connection for a sinus disorder was received in November 2007.
 
3.  The evidence associated with the claims file since the RO's November 1997 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has a current disability due to a sinus disorder, and if so, whether such disability is related to in any way to the Veteran's active duty service.
 
4.  The Veteran has ongoing chronic sinusitis that began during his period of active duty service. 

5.  An October 2004 rating decision granted an increased disability rating of 60 percent for cardiomyopathy, effective from March 24, 2004.
 
6.  A February 2008 rating action proposed a reduction of the disability rating assigned for cardiomyopathy from 60 percent to 30 percent.
 
7.  A February 2009 rating decision effectuated the proposed reduction of the disability rating for cardiomyopathy from 60 percent to 30 percent, effective from May 1, 2009.
 
8.  The 60 percent disability rating for cardiomyopathy was in effect for less than five years.
 
9.  The evidence following the assignment of the pre-reduction 60 percent disability rating for cardiomyopathy shows that the Veteran's cardiomyopathy was manifested by chest pain, fatigue, dizziness, and shortness of breath; workloads of no less than 8 METs; ejection fractions of no less than 59 percent; and improved ability to function in activities of life and work.

10.  In the February 2009 rating decision, the RO proposed a further reduction of the disability rating assigned for cardiomyopathy from 30 percent to 10 percent.
 
11.  An August 2009 rating decision effectuated the proposed reduction of the disability rating for cardiomyopathy from 30 percent to 10 percent, effective from November 1, 2009.
 
12.  The 30 percent disability rating for cardiomyopathy was in effect for less than five years.

13.  The evidence following the assignment of the pre-reduction 30 percent disability rating for cardiomyopathy shows that the Veteran's cardiomyopathy was manifested by intermittent chest pains; workload of no less than 9 METs; and ejection fraction rate of no less than 62 percent; and improved ability to function in activities of life and work.

14.  The Veteran's dizziness and equilibrium problems have been marked by intermittent but chronic dizziness and dysequilibrium that has been productive of objectively confirmed imbalance, unsteady gait, and occasional stumbles and falls.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's November 1997 rating decision is new and material, and the Veteran's claim for service connection for a sinus disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for a sinus disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for a disability rating in excess of 60 percent for cardiomyopathy, prior to May 1, 2009, 2009, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7020 (2014).

4.  The reduction of the disability rating for the Veteran's cardiomyopathy from 60 percent to 30 percent was proper and the criteria for the restoration of a 60 percent disability rating for cardiomyopathy are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2014).

5.  The criteria for a disability rating in excess of 30 percent for cardiomyopathy, from May 1, 2009 through October 31, 2009, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7020 (2014).

6.  The reduction of the disability rating for the Veteran's cardiomyopathy from 30 percent to 10 percent was proper and the criteria for the restoration of a 30 percent disability rating for cardiomyopathy are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2014).

7.  The criteria for a disability rating in excess of 10 percent for cardiomyopathy, from November 1, 2009, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7020 (2014).

8.  The criteria for a 30 percent disability rating, and no more, for dizziness and equilibrium problems are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In relation to the issue concerning the propriety of the reductions of the ratings assigned for the Veteran's cardiomyopathy, the Board notes that the appeal on that issue stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based on a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the issue regarding the propriety of reducing the Veteran's disability ratings for cardiomyopathy.

In regard to the Veteran's request to reopen his previous claim for service connection for a sinus disorder, and the underlying claim for service connection for that disorder, given the favorable actions taken below as to those issues, no further notification or assistance in developing the facts pertinent to those matters is required.  Such action would result only in delay.

Insofar as the issues concerning the Veteran's entitlement to a higher initial disability rating for dizziness, a pre-rating letter mailed to the Veteran in April 2008 notified the Veteran of the information and evidence necessary to substantiate his claim for service connection for dizziness.  Consistent with Dingess, he letter also provided notice as to the process by which VA assigns effective dates and disability ratings for newly service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in a February 2008 rating decision and ultimately granted in a February 2009 rating decision.  The April 2008 letter would apply also to the "downstream" issue of entitlement to a higher initial disability rating for dizziness.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.

In relation to the Veteran's claim for increased disability ratings for his feet, a pre-rating May 2008 letter notified the Veteran of the information and evidence needed to substantiate his claim for a higher disability rating.  That letter also provided notice as to VA's process for assigning effective dates and disability ratings.  After the Veteran was afforded reasonable opportunity to respond, his claim for higher disability ratings for his foot disabilities was adjudicated initially in the RO's February 2009 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, military hospital records, social security records, and hearing transcript have been obtained and associated with the record.  VA examinations of the Veteran's feet were performed in October 2007, November 2009, April 2013, and November 2014.  Examinations of the Veteran's cardiomyopathy were performed in October 2007 and August 2008.  Finally, VA examinations of the Veteran's dizziness and dysequilibrium were conducted in October 2008 and June 2010.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's foot, cardiomyopathy, and dizziness disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Reopening Claim for Service Connection for a Sinus Disorder

The Veteran's original claim for service connection for a sinus disorder was denied initially in a November 1997 rating decision, on the basis that the evidence available at that time did not present a "well-grounded" claim for service connection.  In that regard, the RO determined that there was no evidence of a permanent residual or chronic sinus allergy disability.  The Veteran did not appeal that decision.  Accordingly, the RO's November 1997 denial is final.  38 U.S.C.A. § 7105(c).  In November 2007, VA received the Veteran's request to reopen his claim which is the subject of this appeal.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1997 denial, the record consisted of service treatment records, post-service VA treatment records dated from September 1994 through September 1996 and a private treatment record from Foundation Health dated August 1996.  Notably, the Veteran's service treatment records were apparently not associated with the record.  Since that time, the record has been augmented by numerous claims submissions and personal statements received from the Veteran, social security records, additional VA and private treatment records dated through July 2014, and the Veteran's May 2011 Board hearing testimony.

In sum, the records added to the claims file since November 1997 show that the Veteran was treated during service on a fairly frequent basis for various sinus-related symptoms that were diagnosed as sinusitis and allergic rhinitis.  In his personal statements and in his Board hearing testimony, the Veteran asserts that his sinus-related symptoms have been chronic and continuous since his active duty service.  

Overall, the current evidentiary record appears to raise the possibility that the Veteran's claimed sinus disorder may have had its onset during his active duty service, and, raises a reasonable possibility of substantiating the Veteran's service connection claim.  Accordingly, the Board finds that new and material evidence has been received and the low threshold necessary to reopen his claim for service connection for a sinus disorder has been met.  The Veteran's claim for service connection for a sinus disorder is reopened.  This issue will next be addressed by the Board on a de novo basis.

II.  Service Connection for a Sinus Disorder

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic diseases in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim, the Veteran alleges that he has had ongoing and chronic sinus problems that date back to his period of active duty service.  Service treatment records beginning from 1977 show that the Veteran was treated on a periodic but regular basis throughout the course of his active duty for symptoms of sinus congestion, headaches, sneezing, coughing, chest pain, watery and itchy eyes, nasal discharge, and frontal and maxillary sinus tenderness and fullness.  Those records reflect diagnoses of sinusitis and allergic rhinitis.

The post-service treatment records indicate that the Veteran has been treated regularly for ongoing sinus-related symptoms.  VA treatment records from April 1995 through September 1996 reflect ongoing complaints of nasal congestion, watery and itchy eyes, and nasal discharge which were diagnosed as allergies and sinusitis.  Subsequent records show ongoing complaints and findings.  In that regard, a July 2007 CT study of the sinuses revealed polypoid opacity of the left maxillary sinus, mucosal thickening, and a mild deviation of the nasal septum.  A subsequent examination performed during VA treatment in July 2008 showed that the Veteran had large inferior turbinates and a tight nasal cavity.  In August 2008, the Veteran underwent surgery for septorhinoplasty and tonsillectomy.  During VA treatment in April 2010, he reported that although he initially did well following the 2008 surgery, he was then experiencing the return of nasal congestion, chronic nasal discharge, frequent sinus infections, headaches, purulent rhinorrhea, and facial pain and pressure.  A physical examination at that time revealed a mid-septum perforation and edematous turbinates with copious amounts of clear rhinorrhea.  In August 2010, the Veteran underwent a second sinus surgery to reduce the turbinates in his sinuses.

Notably, the treatment records in the claims file offer no opinion as to whether the Veteran's sinus disorder is related in any way to his active duty service.  Nonetheless, consistent with the Veteran's assertions, the in-service and post-service records document ongoing and chronic sinus problems that began during service and have persisted to this day.  Moreover, the Board finds his testimony pertaining to a history of symptoms dating to service credible and consistent with his service treatment records showing problems with his sinuses.  

Under the circumstances, the Board concludes that the evidence does show that the Veteran has had chronic sinus problems, diagnosed as sinusitis and allergic rhinitis, that began during his period of active duty service.  As such, the Veteran is entitled to service connection for a sinus disorder.  To that extent, this appeal is granted.

III.  Legal Criteria - Propriety of Reductions of Ratings

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2014).

In cases where the rating being reduced has been in effect for five years or more, VA benefits recipients are afforded greater protections, as expressed under 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, both the 60 percent disability rating and the 30 percent disability rating for the Veteran's cardiomyopathy had been in effect for less than five years before the reductions being appealed took effect.  Thus, the provisions under 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do not apply.

Still, the Court has also indicated that there are several general VA regulations that apply to all rating reductions, regardless of how long the disability rating at issue has been in effect.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  It further requires that for application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Id.  As to interpretation of examination reports, 38 C.F.R. § 4.2 requires that if the examination report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for evaluation purposes.  The Court has also stated that examination reports on which the reduction are based must be adequate.  Tucker v. Derwinski, 2 Vet. App. 201 (1992).  Also, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in order for a rating reduction to be proper, the evidence must not only show that an improvement in a disability has actually occurred, but also, that such improvement reflects improvement in the ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

IV.  Legal Criteria - Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

V.  Evaluation of Cardiomyopathy

As noted above, a February 2009 rating decision reduced the disability rating assigned for the Veteran's cardiomyopathy from 60 percent to 30 percent, effective from May 1, 2009.  An August 2009 rating decision reduced the disability rating for the Veteran's cardiomyopathy further from 30 percent to 10 percent, effective from November 1, 2009.  The Veteran challenges the propriety of both reductions.  The Veteran has also perfected an appeal of the disability evaluation assigned for his myopathy. 

The Veteran's cardiomyopathy has been rated in accordance with the criteria under DC 7020 for all periods relevant to this appeal.  Under these criteria, cardiomyopathy warrants a 10 percent disability rating when the evidence shows workload of greater than seven METs but not greater than ten METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  

A 30 percent disability rating is assigned for workload of greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent rating is warranted if there is more than one episode of acute congestive heart failure in the past year; or, workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A 100 percent rating is appropriate for chronic congestive heart failure; or, workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7020 (2014).

In evaluating the Veteran's cardiomyopathy, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board sees no other rating criteria that are applicable to the Veteran's cardiomyopathy.

A.  Evaluation prior to May 1, 2009

The Board finds that, for all periods prior to April 30, 2009, the Veteran's cardiomyopathy was manifested by chest pain, tightness, heaviness, fatigue, dizziness, and shortness of breath.  Nonetheless, repeated cardiac evaluations and tests revealed no evidence of congestive heart failure.  Echocardiograms performed in December 2006, October 2007, and August 2008 revealed ejection fractions ranging from 59 percent to 64 percent.  Additionally, VA examinations performed in October 2007 and August 2008 showed that the Veteran was capable of workloads of no less than 8 METs.  Notably, the Veteran does not report any functional limitations that are attributable to his cardiomyopathy specifically.  

The Veteran has reported in his August 2004, December 2005, and January 2009 TDIU applications that he was a full time undergraduate student from August 2005 through December 2008, and during that time, obtained a degree in criminal justice.  In the absence of any reported functional limitations, the Veteran's apparent activity level, and the demonstrated workload during his VA examinations, the Board concludes that the Veteran's cardiomyopathy was not productive of the level of functional impairment contemplated by a 100 percent scheduler evaluation.  In view of the foregoing, the criteria for a disability rating higher than 60 percent, for the period before April 30, 2009, are not met.

B.  Evaluation from May 1, 2009 to November 1, 2009
 
The reduction of the disability rating for the Veteran's cardiomyopathy from 60 percent to 30 percent was first proposed by the Muskogee RO in a February 2008 rating decision.  The proposed reduction was accompanied by a letter which provided the prescribed notice and instructions under 38 C.F.R. § 3.105(e).  The letter advised the Veteran that he had 60 days to submit evidence or arguments disputing the proposed reduction.  He was notified further that he may request a predetermination hearing and that he had 30 days to do so.  Written arguments against the proposed reduction were received from the Veteran in March 2008, and at the Veteran's request, additional VA, military hospital, and private treatment records were obtained; however, the Veteran did not request a predetermination hearing.   Based upon the evidence in the record, the RO effectuated the proposed reduction from 60 percent to 30 percent in a February 2009 rating decision.  Also in accordance with 38 C.F.R. § 3.105(e), the reduction was effective from May 1, 2009, well beyond the last day of the month from the 60-day period from the date of the February 2008 notice of the proposed reduction.  In sum, the reduction from 60 percent to 30 percent was effectuated in a manner that is consistent with 38 C.F.R. § 3.105(e).

Having determined that the procedural requirements under 38 C.F.R. § 3.105(e) were followed, the Board turns to the evidence to determine whether actual improvement in the Veteran's cardiomyopathy, to include improvement in the ability to function under ordinary conditions of life and work, is shown by the evidence such as to warrant reduction from 60 percent to 30 percent.

The disability rating assigned for the Veteran's cardiomyopathy was increased from 10 percent to 60 percent in an October 2004 rating decision.  In explaining the awarded increase, the Muskogee RO noted that a recent fee-based VA examination had shown that the Veteran's cardiomyopathy was being manifested by constant fatigue and shortness of breath and left ventricular hypertrophy with an ejection fraction of 50 percent.  Hence, the RO concluded that the evidence was consistent with the assignment of a 60 percent disability rating pursuant to the rating criteria under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7020.  Review of a September 2004 VA examination reflects the findings noted in the RO's rating decision.  Importantly, the examiner noted also that the Veteran had functional impairment associated with his cardiomyopathy due to being easily fatigued; however, the cardiomyopathy apparently did not result in any lost time from work for the Veteran. 

The Veteran continued to report chest pain during a January 2006 VA examination.  He admitted that previous studies were negative for coronary artery disease and that he had been told previously that his chest pains did not seem to be related to his heart.  Parenthetically, the Board observes that an echocardiogram, cardiac catheter study, and coronary angiogram study performed in May of 2003 were normal.  In terms of his level of functioning, the Veteran stated that he was not physically active because of disabilities in his back and feet; hence, he stated that he was unable to state whether his cardiomyopathy impacted his activity level.  Notably, the examiner observed that the Veteran's chest pains did not seem to impact his school activities.  A physical examination performed at that time revealed a normal chest.  Also, the examiner observed that there were no signs or symptoms of congestive heart failure or vascular infarction.  Although a thallium test for left ventricle ejection fraction was performed, the results of those studies were not reported by the examiner.

December 2006 records from Dr. V.M.P. of Heart and Vascular Center reflect ongoing complaints of chest pain, as well as symptoms of tightness, heaviness, and shortness of breath.  A repeat cardiac catheter test was performed in January 2007; however, those tests did not reveal any abnormalities.  An echocardiogram also performed at that time revealed left ventricle ejection fraction of 64 percent.

During an October 2007 VA examination, the Veteran reported symptoms of constant angina, shortness of breath, dizziness, and fatigue.  He stated that he took nitrates as needed and that the medications made him sick and forced him to take a nap shortly after taking them.  Functionally, the Veteran reported that his symptoms impaired his concentration due to fatigue and his fear of passing out.  An examination of the heart revealed normal rate and rhythm.  There was no evidence of heaves, thrills, murmurs, or gallops.  X-rays of the chest were normal.  The examiner concluded that there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonae.  An echocardiogram revealed left ventricle ejection fraction of 59 percent.  Estimated MET was 8 based on the Veteran's ability to jog on level ground at five miles per hour and his ability to go up a flight of stairs at a moderate pace.

During a re-examination of the Veteran's cardiomyopathy in August 2008, the Veteran reported similar symptoms of angina, shortness of breath, dizziness, syncope, and fatigue.  He expressly denied having any history of heart attacks.  He reported that he was still treating his condition with nitrates and that side effects from that medication included headaches, constipation, and dizziness.  He denied having any functional impairment due to his cardiomyopathy.  An examination of the heart was grossly normal.  During treadmill stress testing, the Veteran achieved 1.5 METs and was able to walk at two miles per hour, ride a stationary bike with little or no tension, and wash himself.  An echocardiogram revealed normal left ventricular size and an ejection fraction rate of 62 percent.  Overall, the examiner concluded that the Veteran had METs greater than 9 with walking and swimming.  Notably, the examiner opined that the echocardiogram and chest x-rays actually did not indicate a current cardiomyopathy.

As discussed above, a veteran's disability rating shall not be reduced unless an actual improvement in the disability is shown to have occurred, to include improvement in the ability to function under ordinary conditions of life and work.  Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 60 percent disability rating versus the demonstrated symptomatology demonstrated since that time, the Board concludes that the evidence does show such improvement.  

In that regard, the evidence shows that the Veteran's symptoms consistently included chest pain, fatigue, dizziness, and shortness of breath.  Although the Veteran expressed having some fear of passing out during his October 2007 VA examination, there is no indication in the record that the Veteran actually passed out or had episodes of syncope.  Similarly, whereas the Veteran demonstrated an ejection fraction of 50 percent and being easily fatigued during the September 2004 VA examination that served as the basis for the award of the 60 percent disability rating, findings from the private study performed in December 2006 by Dr. V.M.P. and from studies performed during VA examinations in October 2007 and August 2008 indicate that the Veteran's left ventricle ejection fraction returned to levels above 59 percent and that he was able to perform workloads of over 8 METs.  The Veteran acknowledged in his January 2006 VA examination that he could not tell whether his cardiomyopathy restricted any of his activities because he was not physically active to begin with.  Significantly, the January 2006 VA examiner noted that the Veteran's cardiomyopathy symptoms did not appear to affect his school activities (the Board observes that, according to the Veteran's August 2004, December 2005, and January 2009 TDIU applications, he was a full time undergraduate student from August 2005 through December 2008, and during that time, was able to obtain a degree in criminal justice).  The October 2007 VA examiner noted that the Veteran was able to perform activities such as jogging on level ground at five miles per hour, and also, was able to go up a flight of stairs at a moderate pace.  During the August 2008 VA examination, the Veteran demonstrated activity levels that were commensurate with walking and swimming.  In summary, the evidence pertinent to the Veteran's cardiomyopathy since October 2004 indicates that the Veteran has had actual improvement of his cardiomyopathy, to include improved ability to function under ordinary conditions of life and work.

In addition to showing improvement, the evidence during this period is consistent with no more than a 30 percent evaluation.  Pertinent treatment records over the period at issue reflect ongoing complaints of chest pain, tightness, and heaviness; however, no complaints of syncope.  Again, the evidence shows that the Veteran did not have any congestive heart failure, nor is there any evidence of decrease in the Veteran's workload or of any noted increase in functional impairment.  Significantly, the Veteran did not have a MET less than 7 or left ventricular dysfunction with an ejection fraction of less than 50 percent as contemplated by a rating in excess of 30 percent.  Accordingly, the criteria for a disability rating higher than 30 percent (to include restoration of a 60 percent rating), for the period from May 1, 2009 through October 31, 2009, are not met.




The Board concludes that the February 2009 rating action to reduce the Veteran's disability rating for cardiomyopathy from 60 percent to 30 percent, effective May 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.343(a), 38 C.F.R. § 3.344(a) and (c).  The Board further finds that evidence from May 1, 2009 to November 1, 2009, warrants no greater than a 30 percent disability rating.
 
C.  Evaluation from November 1, 2009

As discussed above, in the same February 2009 rating action that effectuated the reduction for the Veteran's cardiomyopathy from 60 percent to 30 percent, the RO proposed also to reduce the Veteran's rating further from 30 percent to 10 percent.   In a letter similar to the one that accompanied the RO's February 2008 proposal to reduce the Veteran's rating from 60 percent to 30 percent, the Veteran was again provided the notice prescribed under 38 C.F.R. § 3.105(e).  Again, the Veteran submitted additional written arguments and medical evidence, but did not request a predetermination hearing.   In a November 2009 rating decision, the RO effectuated the proposed reduction from 30 percent to 10 percent.  Also consistent with 38 C.F.R. § 3.105(e), that reduction was made effective from November 1, 2009, also beyond the last day of the month from the 60-day period from the date of the February 2009 notice that first proposed the reduction.  The reduction from 30 percent to 10 percent was effectuated in a manner that is consistent with 38 C.F.R. § 3.105(e).

Turning to the evidence, the RO noted in its February 2009 proposal, the findings from the Veteran's August 2008 VA examination, which are discussed in detail above.  On that basis, the RO proposed to reduce the disability rating further from 30 percent to 10 percent.

A December 2009 record from Heart and Vascular Center shows that a repeat echocardiogram study performed at that time did reveal an enlarged left ventricle, enlarged left atrial wall, mild sclerosis of the aortic valve, and mild mitral insufficiency.  Still, studies showed that the Veteran had a global ejection fraction of 68 percent.  In January 2010, the Veteran returned with ongoing complaints of intermittent chest pain.  The December 2009 echocardiogram was reviewed at that time and interpreted as not showing any significant wall motion abnormalities.  Subsequent records from February 2010 reflect ongoing complaints of chest pain, tightness, and heaviness.

In a February 2010 statement, the Veteran alleged that he had recently suffered a heart attack and that he was required to take daily doses of Isosorbide.  He reported that the medications have caused side effects such as worsened dizziness, headaches, sleepiness, and difficulty focusing.  Along those lines, an April 2010 note from Dr. V.M.P. of the Heart and Vascular Center expresses that the Veteran presented seeking a report stating that he had a heart attack.  Dr. V.M.P. reviewed the Veteran's medical chart alongside the Veteran and explained to him that there was actually no evidence of a cardiomyopathy.  The Veteran was advised that the Veteran's symptoms were "probably not from his heart."  A later July 2010 note from Dr. V.M.P. states that the Veteran was stable from a cardiovascular standpoint.

During his May 2011 Central Office hearing, the Veteran testified that he continues to experience chest pain and that he takes daily doses of nitroglycerine.  He testified that the chest pains occurred less frequently than once a month, but did occur in clusters before abating.  Notably, he admitted that he had not had any change in his heart symptoms since his disability rating was initially reduced in 2008.

Records for subsequent VA, military hospital, and private treatment received by the Veteran through July 2014 do not reflect any pertinent or notable complaints or findings as to the Veteran's cardiomyopathy.

Again, in considering the evidence, the Board finds that the Veteran has had improvement in his cardiomyopathy symptoms such as to warrant the RO's effectuated reduction in disability rating from 30 percent to 10 percent.  In that regard, the evidence indicates that the Veteran's cardiomyopathy has been manifested essentially by intermittent chest pains.  Although the Veteran has alleged that he had a heart attack, the evidence simply does not bear that out.    Records from the Veteran's private physician, Dr. V.M.P., show that that the Veteran actually does not have a cardiomyopathy and that his symptoms appear not to be heart-related.  Further, an echocardiogram performed at the August 2008 VA examination revealed normal left ventricular size and an ejection fraction rate of 62 percent.  His workload was determined as being greater than 9 METs.  Similarly, private echocardiogram studies performed in December 2009 were interpreted as showing no significant wall motion abnormalities with demonstrated ejection fractions of 68 percent.  As noted, the Veteran admitted during his Central Office hearing that he had not experienced any change in his cardiomyopathy since the August 2008 VA examination.

The Board recognizes that the Veteran has alleged various side effects that are attributable to medications for his cardiomyopathy.  As reported by the Veteran in his lay statements, such symptoms include dizziness, headaches, sleepiness, and difficulty focusing.  The Board notes, however, that service connection and a separate 10 percent disability rating has already been assigned for disabilities resulting from side effects from the Veteran's medications.  Thus, to the extent that the Veteran attempts to argue that those symptoms should be considered in connection with his cardiomyopathy, the Board admonishes that the evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  As such, the Veteran's reported medication side effects may not be considered in relation to ratings issues concerning the Veteran's cardiomyopathy.

Moreover, the Board concludes that the criteria for a disability rating in excess of 10 percent are not met for all periods since November 1, 2009.  As discussed above, a December 2009 private echocardiogram study revealed ejection fraction of 68 percent, and moreover, were interpreted as showing no significant wall motion abnormalities.  Subsequent records from February 2010 reflect ongoing complaints of chest pain, tightness, and heaviness.  Although the Veteran alleged in a February 2010 statement that he had suffered a heart attack, the evidence does not support that assertion; subsequent records from the Veteran's private physician, Dr. V.M.P. reflect that not only did the Veteran not have a heart attack, but that there was no evidence of a current cardiomyopathy.  In that regard, Dr. V.M.P. opined further that the Veteran's symptoms are probably not related to his heart.  During treatment in July 2010, Dr. V.M.P. remarked that the Veteran was cardiovascularly stable.  

During his May 2011 Board hearing, the Veteran admitted that that he had not had any change in his heart symptoms since 2008.  Once again, no functional limitations attributable to the Veteran's cardiomyopathy were reported.  Based on the foregoing, the Board finds that the criteria for a disability rating higher than 10 percent, for the period from November 1, 2009, are not met. 

In sum, the evidence shows that the Veteran has had actual improvement of his cardiomyopathy, to include improved ability to function under ordinary conditions of life and work, such as to warrant reduction of the disability rating for his cardiomyopathy from 30 percent to 10 percent.  As such, the Board concludes that the November 2009 rating action to reduce the Veteran's disability rating for cardiomyopathy from 30 percent to 10 percent, effective November 1, 2009, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.343(a), 38 C.F.R. § 3.344(a) and (c).   Further, the criteria for a rating in excess of 10 percent are not met at any time since November 1, 2009.

For the reasons discussed more fully below, the Board finds that consideration of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 is not warranted in this case.

VI. Evaluation for Dizziness/Equilibrium

Service connection for dizziness and equilibrium problems was granted in a February 2009 rating decision, effective from March 7, 2008, with a 10 percent initial disability rating assigned pursuant to 38 C.F.R. § 4.87, DC 6204.  The Veteran asserts that he is entitled to a higher initial disability rating.

Under DC 6204, which provides the criteria for rating disabilities due to peripheral vestibular disorders, disabilities manifested by occasional dizziness are assigned a 10 percent disability rating.  Disabilities marked by dizziness and occasional staggering are assigned a 30 percent disability rating.  A note accompanying these criteria states that objective findings supporting the diagnosis of vestibular dysequilibrium are required before a compensable rating can be assigned under DC 6204.  Any hearing impairment or suppuration is to be rated separately and combined with the rating assigned under DC 6204.

In his November 2007 claim, the Veteran alleged that he was experiencing dizziness and headaches that caused problems with focusing and adjusting his eyes to nighttime driving.

Also in November 2007, the Veteran was treated at Reynolds Army Community Hospital for complaints of dizziness and dysequilibrium.  An examination of the Veteran revealed limited balance and inability to walk in a straight line.  Treating medical staff at that time expressed concern of the Veteran falling.  The Veteran was apparently referred to a specialist for evaluation of those symptoms.  On examination by the specialist, the Veteran reported postural lightheadedness and having the sensation that he would fall over after attempting to stand too quickly.  The Veteran also reported that he had chronic dysequilibrium while walking and that observers told him that he seemed to sway while walking.  The Veteran reported that he had fallen on several occasions, apparently due to his dysequilibrium.

In October 2008, the Veteran was afforded a VA examination to explore questions concerning the nature and cause of his dizziness and dysequilibrium.  Again, the Veteran reported chronic sensations of fogginess in his head.  Medical examination of the ears, including the auricle, periauricular area, external auditory canals, and mastoids were normal.  Similarly, the nose, oral cavity, oropharynx, and neck were also normal.  Notably, however, the examiner made no reference to the Veteran's gait or posture, nor did he remark as to any perceived problems with unsteadiness, imbalance, or falls.

During re-examination of the Veteran in June 2010, the Veteran continued to complaint constant imbalance and that he stumbled while walking.  He reported also that his balance problems seemed to interfere in performing tasks.  Once again, a medical examination of the ears, nose, mouth, oropharynx, and neck was grossly normal; however, the Veteran was unable to perform heel-to-toe walks and fell to the right.  Audiometric testing was apparently indicative of some degree of hearing loss as well as intermittent tinnitus in the right ear.  However, the examining audiologist did not opine as to any relationship between the hearing loss and tinnitus and the Veteran's dizziness and dysequilibrium.

Subsequent VA, military hospital, and private treatment records dated through July 2014 reflect that the Veteran was treated for various other conditions, however, those records do not reflect any new or additional complaints or findings related to the Veteran's dizziness and dysequilibrium.

Again, in evaluating the Veteran's dizziness and equilibrium problems, the Board has considered the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, mindful of the fact that separate disability ratings have already been assigned for other residuals pursuant to DC 6204-6205 and 8045, the Board finds that there are no other rating criteria that are applicable to the Veteran's disability.  As such, the Board will consider the Veteran's disability due to dizziness and dysequilibrium under DC 6204.

Overall, the evidence shows that, at all times relevant to this appeal, the Veteran's disability has been marked by intermittent but chronic dizziness and dysequilibrium that has been productive of objectively confirmed imbalance, unsteady gait, and occasional stumbles and falls.  In view of the same, the Board finds that the criteria for a maximum schedular 30 percent disability rating for the Veteran's dizziness and equilibrium problems are met under DC 6204.

The Board recognizes that the Veteran has demonstrated some degree of hearing loss and tinnitus.  Nonetheless, there is no indication in the record that the hearing loss is related in any way to the Veteran's dizziness and dysequilibrium problems.  In that regard, the Veteran asserts that his dizziness and dysequilibrium are side effects secondary to his heart and hypertension medications.  Medication information provided by the Veteran lists symptoms of dizziness and dysequilibrium as possible side effects, and on that basis, service connection and a separate disability rating for dizziness and dysequilibrium was awarded for the Veteran.  Notably, the medication information in the claims file does not list hearing loss or tinnitus as a potential side effect and the Veteran has not so alleged.  In view of the same, and in the absence of any opinion relating the hearing loss and tinnitus to the Veteran's dizziness, a separate evaluation for hearing loss and/or tinnitus is not warranted.  

For the reasons discussed more fully below, the Board finds that consideration of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321 is not warranted in this case, nor is consideration of a staged disability rating.

Overall, the evidence shows that the Veteran is entitled to a 30 percent disability rating, and no more, for dizziness and equilibrium problems.  To that extent, this appeal is granted.

VII.  Other Rating Considerations

As mentioned, the Board has also considered potential application of the provisions under 38 C.F.R. § 3.321, which govern the assignment of extra-schedular disability ratings, for each of the Veteran's cardiomyopathy and dizziness and equilibrium problems.  Where, however, the record does not show that the service-connected disabilities at issue are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis, application of the provisions under 38 C.F.R. § 3.321 are not warranted at this time for either of the aforementioned disabilities.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular disability rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's service-connected disabilities due to cardiomyopathy and/or dizziness and equilibrium problems, either alone or in combination, present an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic codes; however, the Veteran's disabilities are not productive of the manifestations required for a higher rating under any of those criteria.  As such, it cannot be said that the available schedular evaluations for the Veteran's disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular rating for the Veteran's service-connected disabilities have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether further "staged" disability ratings are warranted by the evidence.  The symptomatologies shown upon examination and treatment, however, have been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings, in addition to those already contemplated, for the disabilities at issue.



ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a sinus disorder is reopened.

Service connection for a sinus disorder is granted.

A rating in excess of 60 percent for cardiomyopathy prior to May 1, 2009 is denied.

The reduction of the Veteran's disability rating for cardiomyopathy from 60 percent to 30 percent, effective May 1, 2009, was proper

A rating in excess of 30 percent for cardiomyopathy from May 1, 2009 to November 1, 2009 is denied.

The reduction of the Veteran's disability rating for cardiomyopathy from 30 percent to 10 percent, effective November 1, 2009, was proper.

A rating in excess of 10 percent for cardiomyopathy from November 1, 2009 is denied.

A higher initial disability rating of 30 percent, and no more, is granted for dizziness and equilibrium problems, subject to the laws and regulations governing the payment of monetary VA benefits.


REMAND

In relation to the issues concerning the Veteran's entitlement to higher disability ratings for his feet, and the issue concerning his entitlement to an extension of a temporary total disability rating based on convalescence beyond November 1, 2010, following his September 2010 left foot surgery, the record does show that the Veteran underwent a bunionectomy with hemi-implant for hallux limitus in his left foot at Deaconess Hospital in September 2010.  Although the operative report from that surgery is in the claims file, the claims file does not contain any of the Veteran's pre- and post-surgical in-patient records.   There is no indication in the record that VA has undertaken any efforts to obtain the Veteran's complete treatment records from Deaconess Hospital.  Such records are likely to be highly relevant to questions concerning the severity of the Veteran's foot disabilities and the progress of his convalescence following his September 2010 surgery.  As such, VA must undertake efforts to obtain those records at this time.  38 C.F.R. § 3.159(c)(1) (2014).

Additionally, the Veteran testified during his May 2011 Board hearing that he was required to wear a hard boot on his left foot after the September 2010 surgery.  Notably, the claims file does not contain any records pertinent to any post-surgical follow-up or physical therapy following the September 2010 surgery.  Given this apparent gap in the record, it is difficult to ascertain whether the Veteran may have had any complications following the September 2010 surgery which may have resulted in a worsening of his symptoms, caused the Veteran to wear a hard boot for a prolonged period, and/or necessitated a prolonged period of post-surgical convalescence.  As such, VA should contact the Veteran and ask that he identify the names and locations of any VA, military, or private medical facilities where he received follow-up evaluation and treatment after his September 2010 left foot surgery.  Thereafter, VA should obtain any records that are identified by the Veteran.  38 C.F.R. § 3.159(c) (2014).

In regard to the Veteran's claim for service connection for gum disease, the Veteran has raised the theory that his current gum condition resulted from his hypertension and heart medications.  Post-service records from his private dentist, W.S.N., Jr., dated from 2008 through 2013 document ongoing and chronic periodontitis with gingival hyperplasia.  In a July 2010 opinion, W.S.N., Jr. opined that the Veteran's condition was possibly aggravated by calcium channel blocker medications being used to control his service-connected hypertension.  Although the evidence seems to suggest the possibility of an etiological relationship between the Veteran's gum condition and his hypertension medications, the Veteran has yet to be afforded a VA examination to confirm the nature of the gum condition and to explore whether any relationship exists between the current gum condition and his hypertension medications and/or his active duty service.  The Veteran should be arranged to undergo such an examination at this time.  38 C.F.R. § 3.159(c)(4) (2014).

In relation to the issue concerning the Veteran's entitlement to a TDIU, the Board observes that service connection has been in effect for the Veteran for the following disabilities: right foot degenerative arthritis with pes planovalgus deformity to include degenerative changes of the right big toe, rated as 20 percent disabling; left foot degenerative arthritis with pes planovalgus deformity to include degenerative changes of the left big toe, rated as 20 percent disabling; hypertension with recurrent headaches, rated as 10 percent disabling; anemia, rated as 10 percent disabling; dizziness and equilibrium problems associated with hypertension with recurrent headaches, rated as 10 percent disabling; cardiomyopathy associated with hypertension with recurrent headaches, rated as 10 percent disabling; and erectile dysfunction associated with hypertension with recurrent headaches, rated as being non-compensable.  In addition, by virtue of this decision, service connection is also now in effect for a sinus disorder.

To date, the Veteran has yet to be afforded a VA examination to determine whether the foregoing service-connected disabilities, either acting alone, or in conjunction with each other, affect him occupationally.  The Veteran should be afforded such an examination at this time.  38 C.F.R. § 3.159(c)(4) (2014).

The Board notes also that the Veteran has previously refused to report to scheduled VA examinations of his disabilities.  In that regard, the Board points out that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim may simply be rated based on the evidence of record.  In instances where the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claimant's failure to report for a scheduled examination may serve as a basis for denial.  38 C.F.R. § 3.655(a), (b).

Prior to arranging the examinations ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for any of his service-connected disabilities since July 2014.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for:  service connection for gum disease, for compensation purposes only, to include as secondary to service-connected hypertension; an increased disability rating for degenerative arthritis of the left foot, with pes planovalgus deformity to include degenerative changes of the left big toe, rated currently as 20 percent disabling; an increased disability rating for degenerative arthritis of the right foot, with pes planovalgus deformity to include degenerative changes of the right big toe, rated currently as 20 percent disabling; an extension of a temporary total disability rating based on convalescence following a September 2010 left foot surgery beyond November 1, 2010; and a TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain the complete treatment records from Deaconess Hospital, records pertinent to follow-up care and physical therapy following his September 2010 left foot surgery, and to arrange VA examinations of his claimed gum disorder and his service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for any of his service-connected disabilities since July 2014.
 
2.  Obtain the Veteran's treatment records from Deaconess Hospital, the records for any follow-up evaluation, treatment, or physical therapy after his September 2010 left foot surgery, and the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative (if one has been appointed) are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the above development has been completed to the extent possible, the RO should arrange for the Veteran to undergo a VA examination, to be performed by an appropriate examiner, to determine the nature and etiology of the Veteran's claimed gum disorder.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination. 

All necessary tests and studies should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed gum disorder.  For each diagnosis, the examiner should address the following questions:

	(a) is it at least as likely as not (i.e., is at least a 50 	percent probability) that the diagnosed disorder was 	sustained during his active duty service and/or as a 	result of an injury, illness, or event that occurred 	during his active duty service?

	(b) is it at least as likely as not that the diagnosed 	disorder was caused or aggravated by the Veteran's 	hypertension and/or heart medications? 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  The Veteran should also be afforded a VA examination to determine the impact, if any, that the Veteran's service-connected disabilities, either acting individually or in conjunction with each other, have on his ability to secure or follow a substantially gainful occupation.  The designated VA examiner should be requested to review the entire claims file in conjunction with the examination.

For reference, the Veteran's service-connected disabilities include: right foot degenerative arthritis with pes planovalgus deformity to include degenerative changes of the right big toe; left foot degenerative arthritis with pes planovalgus deformity to include degenerative changes of the left big toe; hypertension with recurrent headaches; anemia; dizziness and equilibrium problems associated with hypertension with recurrent headaches; cardiomyopathy associated with hypertension with recurrent headaches; erectile dysfunction associated with hypertension with recurrent headaches; and, a sinus disorder.

All necessary tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should express all manifestations and symptoms of the Veteran's service-connected disabilities and discuss the impact of such symptoms on his activities of daily living and occupational functioning.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the dates and times of the examinations sent to the Veteran by the pertinent VA medical facility.

5.  Perform any other development deemed necessary.
 
6.  After completion of the above development, the issues of entitlement to service connection for gum disease, for compensation purposes only, to include as secondary to service-connected hypertension; an increased disability rating for degenerative arthritis of the left foot, with pes planovalgus deformity to include degenerative changes of the left big toe, rated currently as 20 percent disabling; an increased disability rating for degenerative arthritis of the right foot, with pes planovalgus deformity to include degenerative changes of the right big toe, rated currently as 20 percent disabling; an extension of a temporary total disability rating based on convalescence following a September 2010 left foot surgery beyond November 1, 2010; and a TDIU, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


